Citation Nr: 0030455	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  96-26 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed to have resulted from a right 
total knee replacement and a revision thereof, both of which 
were performed in a VA medical facility.

2.  Entitlement to an effective date earlier than November 5, 
1999, for service connection for degenerative joint and disc 
disease and stenosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from November 1940 to November 
1945.  In February 1946, he claimed service connection for 
thrombophlebitis of the right leg, and for a back disorder.  
A May 1946 rating decision granted service connection for 
residuals of thrombophlebitis of the right leg, an August 
1949 rating decision granted service connection for 
coccygodynia, and an August 1975 rating decision awarded the 
veteran a permanent and total disability rating for pension 
purposes.

In a December 1992 statement, the veteran contended that 
service connection was in effect for a right knee disorder, 
and that he had undergone right knee surgery in October 1992.  
Noting that service connection had not been established for a 
right knee disorder, a May 1993 rating decision denied 
38 C.F.R. § 4.30 convalescence benefits for the October 1992 
right knee surgery, and also denied service connection for a 
right knee disorder.

In a November 1993 statement, the veteran claimed benefits, 
under the provisions of 38 U.S.C.A. § 1151, for additional 
disability he claimed had resulted from right knee surgery at 
a VA hospital.  This appeal came before the Board of 
Veterans' Appeals (Board) from an April 1995 rating decision 
by the Manchester, New Hampshire, Regional Office (RO) that 
denied that claim.

In February 1998, the Board remanded the case for further 
development of the evidence.  Evidence obtained pursuant to 
the remand necessitated another remand, in August 1999.  
Evidence obtained pursuant to that remand led to a December 
1999 rating decision which granted service connection for a 
lumbar spine disorder and assigned a 60 percent evaluation, 
effective from November 5, 1999, the date of a VA orthopedic 
examination.  In March 2000, the veteran expressed 
disagreement with the effective date for the service-
connection grant.  Later that month, the RO issued a 
Statement of the Case (SOC) with a form, VA Form 9, and 
instructions to the veteran for completing same, to be used 
to perfect the appeal of that issue.  The veteran did not 
return the form.  A September 2000 Written Brief 
Presentation, filed with the Board by the veteran's 
representative, indicated that a VA Form 9 was attached, but 
a Form 9 was not found.  In the Written Brief Presentation, 
the representative advanced argument with regard to the 
effective-date issue as to the grant of service connection 
for the lumbar spine disorder.

However, an appeal can be perfected without filing a VA Form 
9.  The only requirement, with regard to the nature of the 
Substantive Appeal, is that it be in writing.  38 U.S.C.A. 
§ 7105(b); 38 C.F.R. § 20.202.  Thus, the Written Brief 
Presentation could constitute the Substantive Appeal as it 
meets criteria for content and timeliness.  38 C.F.R. 
§§ 20.202, 20.302(b).  Another requirement, though, relates 
to the place of filing.  The Substantive Appeal must be filed 
with the activity that entered the determination appealed, 
i.e., the RO.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.  
It would seem, then, that the Written Brief Presentation, 
filed, as it was, with the Board, could not serve as the 
Substantive Appeal for this issue.  There is, however, an 
exception to the place-of-filing rule.  When the file is 
transferred from the activity that entered the determination 
appealed to another office within VA, and the veteran is 
notified of that transfer, filings must be made with the 
office that has assumed jurisdiction over the file.  
38 C.F.R. § 20.300.  Here, the file was transferred from the 
RO to the Board, and an April 2000 letter notified the 
veteran of the transfer.  Although the statute appears to 
require filing of the Substantive Appeal with an RO, the 
language of the regulation can be interpreted to include the 
Board.  Accordingly, the September 2000 Written Brief 
Presentation is accepted as the Substantive Appeal as to the 
rating for the lumbar spine disorder, and that issue is 
properly before the Board.

Also during the RO's processing of our remand on the section 
1151 issue, the veteran filed a claim in February 2000, on VA 
Form 21-8940, for a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  
That claim was granted by the RO by rating action 
communicated to the veteran later that month.  In March 2000, 
the veteran's representative filed a Notice of Disagreement 
(actually, two separate memoranda) as to the effective date 
assigned for both the lumbar spine disorder and the TDIU 
grant.  However, the March 2000 SOC addressed only the lumbar 
spine rating, and not TDIU.  The latter issue is discussed in 
the Remand portion of this decision.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  In May 1990, the veteran underwent a right total knee 
replacement at a VA medical center.

3.  The right leg, including the knee, was nearly 
asymptomatic until August 1992, at which time the veteran was 
admitted to a VA hospital for treatment of sepsis in the 
right knee.

4.  In October 1992, the veteran underwent a revision of the 
right total knee replacement at a VA medical center.

5.  The veteran's right leg, including the knee, was 
asymptomatic as of July 1993, but additional right leg 
disability eventually developed.

6.  Additional right leg disability which the veteran 
developed after his 1990 right total knee replacement was due 
to degenerative joint and disc disease and stenosis of the 
lumbar spine, and was not due to the right total knee 
replacement.

7.  The veteran did not file a formal claim for service 
connection for degenerative joint and disc disease and 
stenosis of the lumbar spine, but a December 1999 rating 
decision granted service connection for a lumbar spine 
disorder and assigned a 60 percent evaluation effective 
November 5, 1999, the date of a VA orthopedic examination.


CONCLUSIONS OF LAW

1.  The veteran does not have additional right leg disability 
attributable to a right total knee replacement or to a 
revision thereof, both of which were performed in a VA 
hospital, and benefits under the provisions of 38 U.S.C.A. 
§ 1151 are not warranted.  38 U.S.C.A. § 1151, 5107 (West 
1991); 38 C.F.R. §§ 3.358, 3.800 (2000).

2.  The criteria for an effective date earlier than November 
5, 1999, for a grant of service connection for degenerative 
joint and disc disease and stenosis of the lumbar spine, have 
not been met.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 1991); 
38 C.F.R. §§ 3.150(a), 3.151(a), 3.157, (b)(1), 3.400(a), 
(b)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include a May 1943 
complaint of back pain.  Diagnoses included moderate 
lumbosacral strain of unknown etiology.  He was admitted to 
the hospital, and examination revealed only spina bifida 
occulta.  (Thrombophlebitis was also diagnosed, and the 
records do not indicate which condition prompted the hospital 
admission.)  The lumbosacral strain improved (as did the 
thrombophlebitis) and the veteran was discharged in June.  
The record noted that lumbosacral strain had existed prior to 
induction.  The veteran was again admitted in August 1943 and 
discharged in September, with the same diagnoses.  In January 
1944, he complained of back pain and the diagnosis was mild 
lumbosacral strain.  June 1945 service medical records show 
he had a motorcycle accident and sustained a left elbow 
laceration and a moderately severe contusion to the posterior 
of the left lower leg.  On a November 1945 separation 
examination, there were no musculoskeletal defects.



In February 1946, the veteran complained of back pain, more 
severe during the preceding week, that he attributed to an 
injury sustained in service.  He was admitted to a VA 
hospital where examination revealed that the coccyx was 
freely mobile and tender to palpation.  X-rays showed a 
slight increase of angulation at the sacrococcygeal joint, 
but no definite evidence of fracture or dislocation.  The 
diagnosis was traumatic coccygodynia, and the coccyx was 
excised.

Also in February 1946, the veteran claimed service connection 
for thrombophlebitis and for a back disorder.

A May 1946 rating decision noted that traumatic coccygodynia 
was recently diagnosed and that the coccyx had been excised, 
but service connection for traumatic coccygodynia was denied, 
as that disorder was not shown in service medical records.  
However, service connection was granted for thrombophlebitis 
because service medical records reflected diagnoses and 
treatment of that disorder.

On a September 1946 Report of Contact, the veteran complained 
that his back was more symptomatic than his leg.  In an 
October 1946 letter, the RO advised him that, although his 
service medical records did not reflect treatment for a back 
disorder, he could establish service connection for one by 
submitting statements from his doctor or from service 
comrades.  A November 1946 Report of Contact noted additional 
back pain complaints from the veteran.

In November 1946, the veteran submitted a statement by Harry 
Rowe, MD, who indicated that he had treated the veteran, on 
two occasions since June 1946, for pain originating in the 
thoracic region of the back.  In December, the RO received 
letters from Elmer Leach and Frederick Grenier, service 
comrades of the veteran, both of whom said that the veteran 
had been hospitalized for back trouble in service.

At a January 1947 VA orthopedic examination, the veteran 
reported that, while in service, he fell from a coconut tree 
and hurt his back.  His back began to bother him in May 1943, 
a month after the fall from the tree, and had bothered him 
since.  He described pain in the coccygeal area with heavy 
lifting and prolonged sitting and lumbosacral pain with 
prolonged walking.  There was no limitation of motion of 
either leg and back pain was not elicited with motion of the 
lower extremities.
X-rays revealed a small pseudorib and incomplete fusion of 
the first neural arch of the sacrum and the first left 
transverse process of the lumbar spine.  A back disorder was 
not diagnosed.

At a May 1947 VA examination, the veteran complained of pain 
and fatigue of the low back.  X -rays showed that most of the 
coccyx had been removed, but examination of the lumbosacral 
spine was negative.

Citing an absence of service medical records showing 
coccygodynia, a June 1947 rating decision again denied 
service connection for that disorder.  Service connection for 
lumbosacral strain was denied, as that disorder had not been 
shown on January or May 1947 examinations.

An August 1947 VA hospital discharge summary showed that the 
veteran was admitted for a tonsillectomy and "incidental 
follow up of his coccygectomy."  The record noted the 
February 1946 coccygectomy and that he had complete relief of 
pain thereafter.  However, about two months prior to that 
current admission, he had begun to have pain in the coccygeal 
region, particularly during bowel movement and heavy lifting.  
Examination was unremarkable save for extreme tenderness to 
palpation of the scarred area at the tip of the sacrum.  The 
tonsillectomy could not be performed at that time and he was 
discharged to return later.  Diagnoses included postoperative 
residuals of a coccygectomy.

The veteran complained of back, left arm, and right leg 
trouble, and was afforded a May 1949 VA examination but, at 
the examination, he only reported problems with his left arm 
and right leg.  The examiner noted a well healed, tender, 
nonadherent, 21/2-inch coccygectomy scar, but there were no 
other findings or diagnoses relative to the back.

In a June 1949 letter to the VA Central Office, the RO noted 
that the veteran was diagnosed in service with lumbosacral 
strain, that he underwent a coccygectomy three months after 
separation from service, and that back pain continued.  The 
RO noted that May 1946 and June 1947 rating decisions denied 
service connection for coccygodynia, the only back disorder 
with which the veteran had been diagnosed since service, 
because that condition was not shown in service.  The RO then 
cited a 14 January 1944 service medical record that bore the 
following diagnosis:  "E.M. was hurt in combat area old 
fract. of lumbo sacrial [sic] region.  Observation for 
C.D.D."  The RO recommended, based on Regulations and 
Procedures Rule 1009-B, the precursor to 38 C.F.R. § 3.105(b) 
concerning revision of a prior decision based on difference 
of opinion rather than on error, that service connection be 
granted for coccygodynia.  However, the letter failed to note 
that the cited medical record was produced at a Fort Ord 
battalion aid station and that the veteran was transferred 
from there to a station hospital.  On the 14 January 1944 
medical record produced at the Fort Ord station hospital, the 
diagnosis was:  "Strain, mild, lumbosacral region, how, 
when, and where incurred unknown.  (Patient's statement.) . . 
. Diagnosis on EMT not concurred in."  (Emphasis added.)

In a July letter, the VA Central Office concurred with the RO 
recommendation.  An August 1949 rating decision granted 
service connection for coccygodynia and assigned a 10 percent 
evaluation pursuant to Diagnostic Code 5298.  A letter later 
that month advised the veteran that service connection for 
low back pain had been granted.

In April 1972, the veteran gave a six-month history of low 
back pain with recent radiation into the left buttock, but 
his chief complaint was a six-month history of pain and 
limitation of motion of the neck.  He reported that he had 
experienced neck and left shoulder pain a few years earlier 
and traction had been tried without relief.

In February 1973, the veteran gave an eight-year history of 
pain in the knees, but said it really began in service.  He 
also complained of neck pain.  Range of motion of the right 
knee was severely limited, with guarding and pain on flexion 
beyond 10 degrees.  Though X-rays were read as negative, the 
assessment was possible degenerative joint disease.  The 
veteran was referred to the orthopedic clinic.  At an 
orthopedic examination later in February, the veteran 
complained of bilateral knee pain, increasing in recent 
years, right worse than left.  The right knee exhibited 2+ 
effusion, slight anterior instability, and 3+ patellar 
crepitus and pain.  There was no limitation of motion, but 
extreme flexion caused pain.  X-rays showed patellar 
osteophytes and degenerative joint disease of the medial 
compartment.

In July 1973, the veteran complained of neck pain that 
radiated to the left shoulder and bilateral knee pain, right 
worse than left.  Examination showed no sensory or motor loss 
in the upper extremities, and X-rays of the cervical spine 
were said to be unchanged (suggesting that this was not his 
first complaint of, or examination for, neck pain).  The 
impression was early osteoarthritis.

During a July 1974 hospitalization, the veteran gave a 11/2-
year history of radiating neck pain, and complained of 
headaches and numbness of the right arm and leg.  Mild 
degenerative joint disease of both knees was noted, with a 
11/2-year history of pain.

In September 1974, the veteran complained of neck pain that 
radiated to the arms and shoulders.  A September letter from 
a physician noted that X-rays showed moderate degenerative 
joint disease of the cervical spine, but myelography showed 
no significant defect.  (However, a contrary interpretation 
of this myelography was made several years later.)  An 
October myelogram showed no evidence of interspace or bony 
changes in the lumbar spine.

During an April 1985 hospitalization, the veteran gave a 
three-month history of increasing right leg pain, weakness, 
and paresthesia, low back pain, and right foot drop.  A 
lumbar myelogram revealed diffuse spinal stenosis below L2, 
and compression of the subarachnoid space at L3-4 and L4-5.  
Diagnoses included back pain, right leg weakness, spinal 
stenosis by myelogram and, based on a 1974 myelogram that 
showed compromised nerve roots at C5-6, degenerative joint 
disease of the cervical spine.

A November 1988 treatment record noted that the veteran was 
doing well with a back brace, and there was no evidence of 
progression of spinal stenosis, but he complained of 
arthritis of the knees.  He reported swelling and frequent 
locking of the right knee.


On a November 1988 orthopedic consultation, the veteran's 
history of spinal stenosis was noted, but his chief complaint 
was arthritis of the right knee with locking and giving way.  
On examination of the right knee, effusion was minimal, 
McMurray's test was positive, and flexion was to 110 degrees.  
The knee was stable to varus and valgus stress, but there was 
trace anteroposterior instability.

February 1989 right knee X-rays showed moderate narrowing of 
the medial joint space, with moderate secondary degenerative 
changes, and degenerative changes of the lateral aspect of 
the patella.

A March 1989 arthroscopic examination of the right knee 
revealed a degenerative meniscus and diffuse eburnation of 
the medial compartment and the patellofemoral joint.  The 
assessment was diffuse arthritis and grade III-IV 
chondromalacia of the medial compartment and the 
patellofemoral joint.

April 1989 right knee X-rays showed marginal osteophyte 
formation in the medial and patellofemoral compartments.  
Lumbar X-rays showed severe degenerative changes of the facet 
joints at L4-5 and L5-S1, and less severe degenerative 
changes elsewhere.

April and May 1989 treatment records noted the veteran's 
history of spinal stenosis and osteoarthritis of the knees.  
His back was "not bad" then, though X-rays showed 
degenerative joint disease of the lumbosacral spine.  His 
chief complaint was right knee pain and a feeling of 
instability there, particularly when walking downhill and 
when rolling over in bed.  X-rays showed that the medial 
compartment was nearly obliterated, and arthroscopy showed 
grade III-IV chondromalacia.  On examination, the right leg 
was shorter than the left and exhibited mild varus laxity.  
The examiner planned to brace the right knee and noted that, 
if symptoms persisted, consideration should be given to total 
knee replacement.

Treatment records from August, September, and November 1989, 
and February 1990, noted that symptoms persisted.


May 1990 X-rays of the cervical spine revealed moderate 
degenerative changes, including significant narrowing of the 
sixth interspace, posterior spurs at that location, and 
degenerative changes of facets from C2 down.  X-rays of both 
lower extremities showed narrowing of both medial joint 
spaces, right more than left, degenerative changes of the 
bones of the right knee, and the right tibia shorter than the 
left.

In May 1990, the veteran underwent a right total knee 
replacement at a VA hospital.  The discharge summary noted a 
history, since at least 1974, of cervical spondylosis and 
pain and osteoarthritis in both knees.  It also noted a long 
history of right leg problems with complaints of increasing 
knee pain, giving way, and swelling during the preceding two 
years, and arthroscopic evidence of degenerative joint 
disease.

In August 1990, the veteran said he had no significant 
problems, his incision was healing nicely, range of motion 
was from 0 to 105 degrees, there was no instability, and X-
rays showed good alignment of the prosthetic components.

In November 1990, the veteran reported pain and a 
"sandpaper" sensation in the right knee.  On examination, 
range of motion was 5 to 115 degrees with crepitus, but there 
was good patellar tracking, good ligamentous balance, and no 
effusion.  X-rays showed good position of the components, 
without evidence of loosening, but there was excess 
methacrylate posterior to the knee joint.  The examiner 
speculated that current pain might be due to some 
peripatellar fibrosis, and referred the veteran to the 
physical therapy clinic.

In December 1990, at the physical therapy clinic, the veteran 
reported sharp pain in the right knee if he twisted it, 
crossed his legs, or caught his leg in bed.  There was some 
aching during the day, and he felt it was getting worse, but 
he could walk without assistive devices.  On examination, the 
knee and lower leg were swollen.  Flexion was to 105 degrees, 
but he could not fully extend the leg.  The patella was very 
mobile in all directions and there was medial-lateral laxity, 
a possibly positive anterior drawer sign, and the knee 
"clunked" with movement.  Strength of the right quadriceps, 
when compared with the left, was reduced by 49 percent, while 
that of the hamstrings was reduced by 35 percent.

January 1991 treatment records noted some giving way and pain 
exacerbated by walking.  There was no effusion or erythema, 
quadriceps strength was good, range of motion was from 0 to 
105 degrees, the patella tracked well, and the patellar 
tendon was intact.  The examiner was unable to determine the 
cause of pain, but suspected synovitis or retained meniscus.

February 1991 VA physical therapy records noted the veteran's 
report of improvement in his knee.  He was fitted with a 
brace which, it was hoped, would further relieve pain.  In 
March and April, the veteran reported decreased right knee 
pain, and therapists noted increased right leg strength.

April 1991 right knee X-rays showed the prosthetic components 
in good position without evidence of loosening or infection.  
There was a lucency in the medial tibial plateau separate 
from bone cement, which appeared to be iatrogenic in origin.

May 1991 physical therapy records noted the veteran's report 
of less right knee pain, but right leg strength remained 
deficient.

In June 1991, the veteran complained of low back pain 
exacerbated by walking.  Thoracolumbar scoliosis was noted as 
was a history, since the 1970's, of right sciatica due to a 
lumbar disc.  Currently, he also had right leg pain, but did 
not know whether that was due to his back or to his right 
total knee replacement done a year earlier.  X-rays were 
ordered, and they showed the right lumbar scoliosis, disc 
space narrowing from L3 to S1, degenerative facet changes 
from L4 to S1, and marginal osteophytes scattered throughout 
the lumbar spine.  The radiographic impression was severe 
degenerative changes, worse in the lumbar spine.

April 1992 cervical spine X-rays showed moderate degenerative 
changes.

In May 1992, the veteran reported that his right knee 
clicked, caught, and gave way.


VA inpatient treatment records show that the veteran was 
admitted in August 1992 with complaints of acute right knee 
pain.  Aspiration of the knee joint revealed staphylococcus 
with a white blood cell count of 174,000, and sepsis was 
diagnosed.  The knee prosthesis was removed and antibiotic 
therapy was begun.  The discharge summary noted that the 
prosthesis, though infected, was firmly attached to bone at 
the time of its removal.

The veteran was readmitted on October 26, 1992, underwent a 
revision of his right total knee replacement.  He made good 
progress thereafter with physical therapy, and was discharged 
on November 10.  He was to continue physical therapy at home 
to improve range of motion and quadriceps strength.

A December 1992 treatment record noted the revision of the 
right total knee replacement six weeks earlier and that the 
veteran was pleased that the pain was gone.  The right knee 
was not tender, there was no erythema or instability.  Range 
of motion was from 5 to 90 degrees, and X-rays were "okay."  
The examiner recorded that the veteran was "doing very 
well."

In a December 1992 statement, the veteran reported that he 
had been hospitalized at a VA medical center for his service-
connected right knee.  He claimed an increased rating and 
convalescence benefits under the provisions of 38 C.F.R. 
§ 4.30.  The RO obtained VA hospital reports and, in a May 
1993 rating decision, noted that the veteran had not been 
granted service connection for a right knee disorder and was 
not entitled to convalescence benefits pursuant to 38 C.F.R. 
§ 4.30.  The RO also denied service connection for a right 
total knee replacement.

In May 1993, the veteran was seen for follow-up.  He reported 
improvement in his right knee and said he was taking one-mile 
walks.  There was no instability and range of motion was from 
0 to 110 degrees.  The examiner recorded that X-rays were as 
expected, that the veteran was doing well, and that he was to 
return in six months for further follow-up.  However, in 
June, the veteran complained of more knee pain and said it 
was difficult to exercise.


In July 1993, the veteran had no new complaints and, 
according to the examiner, there were no changes in the 
examination save for some mild medial-lateral instability.  
X-rays were "okay," the veteran was doing well, and he was 
to return for follow-up in one year.  However, the X ray 
report itself noted possible early absorption and loosening 
of the posterior element of the tibial component.
In a November 1993 statement, the veteran claimed benefits, 
under the provisions of 38 U.S.C.A. § 1151, for additional 
disability that he contended had resulted from the right 
total knee replacement performed at a VA medical facility.

In November 1993, the veteran's right knee was swollen and 
painful, and there was crepitus throughout the range of 
motion.  The radiologist said that X-rays suggested 
progression of absorption of the femur and tibia which would 
result in loosening of those components.  A record dated 
later in November noted spinal stenosis and right sciatica.

In December 1993, the veteran underwent an arthroscopic 
examination of the right knee which showed scar tissue and 
remnant meniscus impinging on the joint.  However, there was 
no evidence of loosening and no instability to varus and 
valgus stress.  After the soft tissue was removed, there was 
no further impingement, and range of motion was reported to 
be satisfactory.

March 1994 X-rays showed no evidence of loosening or 
infection but suggested the presence of bony densities in the 
posterior aspect.  X-rays were unchanged from November 1993.

In May 1994, there was some anterior and lateral right knee 
pain, but X-rays showed the prosthesis in good position and 
there was no evidence of complications.  The radiologist 
opined that calcifications seen in the posterior aspect were 
related to the joint capsule and earlier surgeries and were 
not loose fragments.

In July 1994 X-rays, the right knee was satisfactory, but 
there was moderately severe degenerative joint disease in the 
left knee.


In August 1994, the veteran complained of right knee pain.  
Examination revealed instability and quadriceps atrophy.

In February 1995, the veteran reported that his right knee 
gave way and he fell down some stairs.  On examination, there 
was full range of motion and no instability, but the joint 
made a cracking sound when the lower leg was swung.

May 1995 lumbar spine X-rays showed disc space narrowing at 
multiple levels, particularly from L2 to L4, and degenerative 
changes of facets at L4-5 and L5-S1.  Current X-rays, when 
compared with those January 1993, showed progression of 
degenerative changes.

July 1995 X-rays showed no evidence of loosening of the right 
knee prosthesis, and no effusion, and were said to be 
unchanged from those of July 1994.

At a September 1995 hearing, the veteran submitted an undated 
medical record that his representative said was prepared in 
May 1995.  On that record, a VA physician noted that the 
veteran had chronic right knee pain, that X-rays of his spine 
showed degenerative joint disease though his back was normal 
on examination, that the veteran had low back pain secondary 
to degenerative joint disease, and also that low back pain 
was due to "altered biomechanics" due to right knee pain.  
The veteran explained that the record did not result from an 
appointment or an examination; rather, he had stopped by the 
doctor's office to ask a question and the doctor wrote out 
the record for him.

At the hearing, the veteran testified that, before his 1990 
total knee replacement, his right knee was "completely wore 
out."  It occasionally "drop[ped] right out of joint" when 
descending steps or even when rolling over in bed, and "it'd 
draw a sweat on you to put it back in."  He said that, about 
two years after the right total knee replacement, his knee 
became infected.  He was hospitalized, the prosthesis was 
removed, and he was treated with antibiotics.  In October 
1992, a new prosthesis was installed.  His knee again began 
to bother him, it became unstable and, currently, he had to 
use crutches for mobility.  He said his right leg felt 
"dead" from his back down to his foot.  He believed that 
the knee was worse now than it was before the 1990 
replacement.  In addition, he believed that the right knee 
was causing back pain.

At an October 1995 orthopedic examination, the veteran 
reported that, prior to his 1990 total knee replacement, he 
had pain and giving way.  Currently, he had more pain and 
giving way, had not gone hunting since 1992 because of pain, 
could no longer drive a car great distances, could not walk 
more than 200 feet without rest, used crutches, and had had 
to change his lifestyle dramatically.  He also complained of 
constant low back pain, exacerbated by twisting and bending, 
occasional bilateral sciatica, and weakness of the lower 
extremities.  On examination, the right knee and calf were 3 
cm larger in circumference than the left, range of motion of 
the right knee was from 0 to 90 degrees with pain, there was 
crepitus on flexion, extension, and rotation, and strength in 
the lower extremities was reduced, right more than left.  
Deep tendon reflexes were 1+ at the ankles, 1+ at the left 
knee, and absent at the right.  The impression was status 
post right knee replacement with revision in 1992, and the 
examiner said that right knee disability had "dramatically 
increased."

November 1995 computerized tomography of the veteran's 
lumbosacral spine showed, at L1-2, joint space narrowing, a 
central disc bulge that touched the thecal sac, and advanced 
degenerative changes, including hypertrophy, of the facet 
joints.  Conditions at L2-3 were similar, with the added 
possibility of nerve root impingement.  Conditions at L3-4 
were also similar, with hypertrophy of the ligamentum flavum 
and constriction of the thecal sac.  Conditions at L4-5 were 
the same.  Conditions at L5-S1 were similar, but the central 
disc bulge did not touch the thecal sac.  The impression was 
multilevel spinal stenosis, greatest at L3-4.

December 1995 right knee X-rays showed the femoral and tibial 
components in place, without evidence of loosening, and the 
patellar component was well seated.

In February 1996, the veteran complained of back pain that 
radiated down the posterior right leg to the dorsum of the 
foot.  On examination, he could heel walk but had difficulty 
with toe walking, right more than left.  Straight leg raising 
was positive at 40 degrees on the right and at 60 degrees on 
the left.  Strength in the lower extremities was 5/5 except 
for the right peroneals which were 4/5.  The assessment was 
lumbar stenosis and a loose knee prosthesis.  The plan called 
for a bone scan and myelogram.

A March 1996 bone scan showed degenerative changes in the 
medial compartment of the left knee and in the upper half of 
the lumbar spine.

An April 1996 treatment record noted that the veteran had 
refused a myelogram, that computerized tomography had shown 
spinal stenosis from L1 to L4, and that neither X-rays nor a 
bone scan had shown evidence of loosening of the prosthesis.  
Examination of the right knee showed range of motion to 120 
degrees, some laxity to varus stress, and no effusion.  Deep 
tendon reflexes were absent at the knees, 1+ at the ankles, 
and there was pain on extension of the lumbar spine.  The 
assessment was status post revision of a right total knee 
replacement, secondary to infection, with superimposed spinal 
stenosis.

In July 1996, the veteran complained of pain in the back and 
right leg, exacerbated by prolonged walking.  The examiner 
noted that X-rays and computerized tomography showed 
multilevel degenerative joint and disc disease and spinal 
stenosis.

In January 1997, the veteran complained of back pain 
radiating to the right leg, with occasional locking and 
giving way of the right knee, exacerbated by prolonged 
walking or standing.  The history of the veteran's right knee 
surgeries was noted.  On examination, straight leg raising 
was negative, sensation in the lower extremities was intact, 
and there was full strength in the right quadriceps, 
hamstrings, and extensor hallucis longus.  There was no 
effusion of the right knee, but there was some laxity, and 
range of motion of the knees was from 0 to 95 degrees 
bilaterally.  The examiner noted that X-rays showed no 
evidence of loosening of the right knee prosthesis and were 
unchanged from those of December 1995, and that a November 
1995 computerized tomography showed multilevel spinal 
stenosis.  The assessment was spinal stenosis.


In October 1997, the veteran had a follow-up visit to the 
orthopedic clinic for earlier complaints of left arm and 
shoulder pain.  While there, he also complained of low back 
pain, worse on the right, exacerbated by prolonged standing 
and walking and by "changing position."  The examiner noted 
the 1990 right total knee replacement and the 1992 revision 
thereof secondary to infection, X-rays that showed the knee 
components in good position, and the results of the 1995 
computerized tomography.  Examination showed that left knee 
pain was equal to that on the right.  The examiner said he 
suspected that spinal stenosis, not degenerative joint 
disease, caused the leg pain, and that facet hypertrophy 
caused the back pain.

Pursuant to the February 1998 Remand, the veteran was 
afforded a July 1998 orthopedic examination, at which he 
reported chronic ache and dysesthesia in the right leg and 
said that, after prolonged standing, the knee felt weak and 
occasionally gave way.  He used crutches for mobility, and 
the examiner noted that the crutches could help to open his 
spine and relieve pressure on nerve roots.  Examination 
revealed marked tenderness in the inferomedial scar, at the 
point where the infrapatellar nerve would cross, and numbness 
on the lateral side of the scar.  The knee was "reasonably 
stable," with a negative anterior drawer sign, and the range 
of motion was from 0 to 100 degrees.  There was a mild click 
in the 20-to-60 degree range of motion.

The examiner reviewed the file and noted his difficulty in 
doing so due to the fact that medical evidence was not 
assembled in chronological order.  He said that the veteran's 
major problem was spinal stenosis.  The examiner expressed 
the opinion that the problem had not resulted from right knee 
surgery or from the right knee disorder.  Rather, it had 
resulted from degenerative disc disease which, in turn, 
resulted from many years of vigorous activity and wear-and-
tear on the spine.  The examiner said that it was 
"impossible for me to suggest that the injuries sustained 
while in the military did not contribute to this . . . ."

The examiner said that the veteran's second problem was 
chronic right knee pain.  He noted that right knee trouble 
had developed over the years, was first manifested by 
degenerating meniscus, and was first surgically addressed 
with the 1987 arthroscopy.  The 1990 total knee replacement 
followed.  Then the knee joint became infected in 1992, and 
the infection was treated with antibiotic therapy and removal 
of the prosthesis.  A revision of the total knee replacement 
was also done in 1992 and that was followed by arthroscopy to 
remove soft tissue.  The examiner expressed the opinion that 
the infection that prompted the 1992 revision, appearing, as 
it did more than a year-and-a-half after the total knee 
replacement surgery, likely had a blood-borne source and did 
not occur during the surgery, and that a total knee 
replacement would make one susceptible to such an infection.  
The examiner also said that some of the veteran's current 
right knee symptomatology, discomfort in the surgery site and 
dysesthesia in the lower leg, was likely due to damage to the 
infrapatellar nerve done during, and as a part of, the total 
knee replacement.  He said that the response to that injury 
varied among patients.  Finally, the examiner noted that X-
rays, including those taken in January 1997, had consistently 
shownthat the prosthetic knee was firmly in place and there 
was no evidence of its failure.  He noted the veteran's claim 
that his knee was worse than it was before surgery and said, 
"It is likely that his expectations for relief from the 
surgery exceeded what could be promised and that it is highly 
probable that he would be much worse than he is now without 
having undergone the surgery."  He also said, though, that 
it was not possible to determine the condition in which the 
knee would be currently had the veteran not had the surgery.  
He concluded that the surgery did not cause the veteran's 
knee problems to worsen.

The examiner who conducted the July 1998 examination reported 
that he did not have all relevant records before him, so the 
case was again remanded in August 1999 for an examination and 
a medical opinion.

At a November 1999 VA examination, the veteran complained of 
unrelenting low back weakness and pain that radiated to his 
legs and made them weak.  In addition, he said his back 
disorder flared up each day, precipitated by sneezing, 
coughing, bending, walking, or lifting.  On examination, 
lumbar extension was to 5 degrees, forward flexion to 
midthigh was painful, and lateral flexion to 10 degrees was 
painful after 5 degrees bilaterally.  Paravertebral muscles 
were tight, but not in spasm, and were tender to palpation in 
the area from L1 to the sciatic notch bilaterally.  Straight 
leg raising was positive at 40 degrees and Goldthwait's at 30 
bilaterally.  Sensation to light touch was diminished in the 
anterior and lateral thigh bilaterally and in the posterior 
lower leg on the right.  Deep tendon reflexes were 1+ at the 
knees and 2+ at the ankles.  The diagnoses were degenerative 
joint and disc disease and spinal stenosis of the lumbar 
spine.

The examiner explained that, during a total knee replacement, 
the quadriceps muscle must be opened to provide adequate 
access to the joint.  The infrapatellar nerve runs through 
the area and is usually, but not always, transected.  Thus, 
damage to that nerve is an expected consequence of the 
surgery.  The examiner further opined, however, that the 
veteran's right leg complaints did not seem to result from 
infrapatellar nerve damage, since the complaints were not 
made until 1993.  Noting the results of November 1995 
computerized tomography that showed spinal stenosis from L2 
to L5, the examiner said it was as likely as not that the 
veteran's right leg complaints were attributable to spinal 
stenosis rather than to the right total knee replacement.

The examiner reported that he had reviewed the entire claims 
file, including the veteran's service medical records.  He 
noted that the veteran had complained of lumbar pain on 
several occasions in service, but he also observed that 
lumbosacral strain of unknown etiology was noted on the 
veteran's separation examination and that he was treated for 
a lumbosacral contusion sustained in a motorcycle accident.  
(In order to preclude confusion regarding the evidence of 
record, the Board notes that neither of those statements is 
is factually accurate, and they are addressed further below.)  
The examiner noted that degenerative disc disease is 
multifactorial, but that trauma was the most common cause.  
The examiner then opined that the veteran's degenerative 
joint and disc disease and spinal stenosis were as likely as 
not related to his service-connected trauma that resulted in 
a 1946 coccygectomy.

A December 1999 rating decision granted service connection 
for a lumbar spine condition, fixed the effective date of the 
grant at the date of the November 1999 VA examination, and 
assigned a 60 percent evaluation pursuant to Diagnostic Codes 
5293-5003.  In February 2000, the veteran claimed total 
disability due to individual unemployability, and that claim 
was granted later that month.  In a March letter, the 
veteran's representative disagreed with the effective date of 
the grant of service connection for the back disorder.  He 
cited the July 1988 VA examination report where the examiner 
had stated, with regard to the veteran's spinal disorder, 
"It is impossible for me to suggest that the injuries 
sustained while in the military did not contribute to this . 
. . ."  He then contended that the effective date for the 
grant of service connection should be the date of that 1988 
examination.


Analysis

Earlier effective date for service connection for 
degenerative joint
and disc disease and stenosis of the lumbar spine

Though the grant of service connection for degenerative joint 
and disc disease and stenosis of the lumbar spine is not, 
itself, before us, we would be remiss if we failed to review 
some of the evidence relative thereto.  We note, first, that 
none of the veteran's service medical records shows a back 
injury.  His in-service complaints of back pain were made 
between May 1943 and January 1944, and were variously 
attributed to incidents before service, a fall from a coconut 
tree, or unknown etiology.  The veteran had a motorcycle 
accident in June 1945 wherein he sustained a contusion to the 
left lower leg and a laceration to the left elbow, but there 
was no evidence in the relevant medical record of an injury 
to the coccyx or the back, notwithstanding the assertion to 
the contrary by a VA physician in November 1999.  Finally, 
and also contrary to the assertion of the VA physician, a 
November 1945 separation examination noted that the veteran 
had no musculoskeletal defects.  However, three months after 
separation, the veteran complained of back pain, worse during 
the preceding week, and the coccyx was found at that time to 
be freely mobile and tender.  Coccygodynia was diagnosed, and 
was sufficiently serious as to warrant a coccygectomy.  
Service connection for coccygodynia was apparently granted on 
the basis of the veteran's report that it had resulted from 
injuries in service, but it seems strange that a coccyx so 
freely mobile and tender as to require its removal was not 
symptomatic at the separation examination three months 
earlier or at any other time while the veteran was in 
service.



In February 1946, the veteran claimed service connection for 
a back disorder and when, in May, it was determined that the 
only back disorder he currently had was coccygodynia, the 
claim was denied on the ground that it was not shown in 
service.  The claim was again denied, for the same reason, in 
June 1947.  However, in June 1949, the RO recommended, 
pursuant to applicable regulations concerning a difference of 
opinion, that the VA Central Office approve a grant of 
service connection for coccydynia.  In a July letter, Central 
Office concurred with the recommendation, and an August 
rating decision granted service connection for coccygodynia.  
The import of these events is addressed below.

First, we note the contention, by the veteran's 
representative in the March 2000 Notice of Disagreement, that 
the effective date for service connection for degenerative 
joint and disc disease and stenosis of the lumbar spine 
should be July 28, 1998, the date of a VA examination.  In 
the report of that examination, the examiner seemed to 
suggest that the veteran's degenerative joint and disc 
disease and stenosis of the lumbar spine could be attributed 
to events in service.  We also note that, in a September 2000 
Written Brief Presentation, his representative asserted that 
the effective date should be July 28, 1998, or November 12, 
1945, the date the veteran was separated from service.  
However, the law precludes assigning, as the effective date, 
either of those which have been proposed.

Turning now to the applicable law, we note that the effective 
date for a grant of service connection is based on facts 
found but can be no earlier than the later of the date the 
claim was received or the date entitlement arose.  
38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.157, 3.400, (a), 
(b)(2).  A report of a VA examination may serve as a claim 
for an increase, if a formal claim for service connection had 
previously been allowed, or may serve as an application to 
reopen a claim for service connection, if service connection 
had been previously denied on the ground that the disability 
was not compensable.  38 C.F.R. § 3.157(b)(1).  Otherwise, a 
specific claim on a form prescribed by VA must be filed in 
order for benefits to be paid.  38 U.S.C.A. § 5101(a); see 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 2000), cert. 
denied, 120 S. Ct. 1270, 146 L. Ed. 2d 219 (2000); 38 C.F.R. 
§§ 3.150(a), 3.151(a).  A report of a VA examination cannot 
usually constitute an informal claim unless it reflects an 
intent on the part of the veteran to apply for VA benefits.  
38 C.F.R. § 3.155.  If such an intent is expressed during an 
examination, and noted in the report, the report could 
constitute an informal claim which should then prompt the RO 
to send the veteran a claim form.  Id.  In sum, a formal 
claim for service connection must be filed in order to 
determine the effective date of a grant.

In this case, the veteran has not yet filed a formal claim 
for service connection for degenerative joint and disc 
disease and stenosis of the lumbar spine.  In addition, he 
did not express an intent to do so during his November 1999 
VA examination or, if he did express such an intent, the 
examiner did not record it.  Thus, the report of that VA 
examination cannot constitute an informal claim and cannot be 
used to establish an effective date.  The same is true for 
the July 1998 VA examination.  In sum, since a formal claim 
for service connection has not been filed, the effective date 
for service connection, the later of the date of claim or the 
date entitlement arose, has not yet arrived.  Clearly, there 
is no basis in this record for assigning an effective date 
earlier than 5 November 1999 and the claim must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).

There is another issue, not raised by the veteran but implied 
by the language of the regulations, that warrants some 
attention.  As noted above, 38 C.F.R. § 3.157(b) provides 
that a VA examination report may serve as an application to 
reopen a claim previously denied on the ground that the 
disability was not compensable.  Thus, the regulation limits 
the examination-report-as-application-to-reopen to those 
situations where the disability for which service connection 
was previously denied is the same disability diagnosed on the 
current examination report.  See Kessel v. West, 13 Vet.App. 
9, 23 (1999).  Since, in a proper case, service connection 
had only been denied on the ground that the disability was 
not compensable, the examination-report-as-application-to-
reopen would really be more akin to a claim for an increase.  
Hence, the examination-report-as-application-to-reopen is 
appropriately circumscribed by the regulation.


Section 1151 benefits for additional right knee disability 
claimed to have resulted from a right total knee replacement, 
or revision thereof, in a VA hospital

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto.  Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated.  38 C.F.R. §§ 3.358(b)(1), 
(2).  In addition, the additional disability or death must 
actually result from VA treatment, so compensation is not 
payable if the additional disability or death is merely 
coincidental with VA treatment.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant compensation.  38 C.F.R. § 3.358(c)(1), (2).

Compensation is not payable for the necessary consequences of 
VA treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the 
treatment provided.  Consequences otherwise certain or 
intended to result from treatment will not be considered 
uncertain or unintended solely because it had not been 
determined, at the time consent was given, whether that 
treatment would, in fact, be administered.  38 C.F.R. 
§ 3.358(c)(3).


Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims (Court) ed an interim rule 
amending 38 C.F.R. § 3.358 to conform to the foregoing case 
law.  The amendment was made effective November 25, 1991, the 
date the initial Gardner decision was issued.  60 Fed. Reg. 
14,222 (Mar. 16, 1995).  The interim rule was later adopted 
as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified 
at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the appellant's claim for benefits under 
38 U.S.C.A. § 1151 was filed prior to the effective date of 
the amendment thereto.  Therefore, the 1997 statutory 
amendment does not apply.  Accordingly, this claim was 
adjudicated by the RO, and has been reviewed by the Board, 
under the Gardner interpretations of 38 U.S.C.A. § 1151 and 
the interim rule issued by the Secretary on March 16, 1995, 
and adopted as a final regulation on May 23, 1996.  Thus, if 
the applicable statutory and regulatory criteria are met, 
this claim could be granted without evidence of either fault 
by VA or an intervening event not reasonably foreseeable.

Here, the veteran underwent a right total knee replacement in 
1990 and now claims he has additional disability resulting 
therefrom.  The threshold question in this case is whether 
there is evidence of additional disability.  To answer that 
question, we must, as indicated above, compare the veteran's 
condition prior to the right total knee replacement with his 
condition thereafter.  38 C.F.R. § 3.358(b)(1).

In February 1973, the veteran gave an eight-year history of 
bilateral knee pain, right worse than left, and X-rays showed 
degenerative joint disease.  The following year, a myelogram 
showed degenerative joint disease of the cervical, but not 
the lumbar, spine.  In 1985, he complained of low back and 
right leg pain, and myelography of the lumbar spine revealed 
diffuse spinal stenosis below L2.  Treatment records show 
that he complained of arthritis of the knees in 1988 and 
reported swelling, giving way, and frequent locking of the 
right knee.  In the right knee, flexion was to 110 degrees 
and there was some anteroposterior instability.  By February 
1989,
X-rays of the right knee showed moderate narrowing of the 
medial joint space, moderate secondary degenerative changes, 
and degenerative changes of the lateral aspect of the 
patella.  Arthroscopy the next month showed degenerative 
meniscus and grade III-IV chondromalacia of the medial 
compartment and the patellofemoral joint.  X-rays in April 
showed osteophyte formation in the right knee and severe 
degenerative changes in the lumbosacral spine.

By May 1989, right knee pain and instability were the 
veteran's chief complaints.  X-rays showed that the medial 
compartment was nearly completely obliterated.  By then, 
there was also a degree of varus laxity and the right leg was 
shorter than the left.  Symptoms persisted and his condition 
did not improve so that, by May 1990, he chose to have a 
total knee replacement.  Indeed, he testified that, by the 
time of the total knee replacement, his right knee was 
"completely wore out," that it sometimes "drop[ped] right 
out of joint" when descending stairs or even when rolling 
over in bed, and that "it'd draw a sweat on you to put it 
back in."

After the May 1990 surgery, the veteran did well until 
November, when he reported pain and a "sandpaper" sensation 
in the right knee.  In December, there was pain, swelling, 
and some apparent laxity that came and went, but range of 
motion was from 0 to 105 degrees and the prosthetic 
components were well positioned.  He began to show 
improvement with physical therapy, though a strength deficit 
persisted.  By June, he began to suspect that his right leg 
pain was due to his spinal disorder.  In May 1992, he 
reported that his right knee clicked, caught, and gave way.  
At the end of August, the knee suddenly became septic, and he 
was hospitalized.  The prosthesis was removed, he underwent 
antibiotic therapy, and a new prosthesis was installed in 
October.  By December, he was free of pain.  By May 1993, the 
knee was stable, range of motion was from 0 to 110 degrees, 
and the veteran reported that he was taking one-mile walks.  
However, in June, he began to report right knee pain.

In December 1993, the veteran underwent an arthroscopic 
examination of the right knee.  That showed soft tissue 
impinging on the joint and, after the soft tissue was 
removed, range of motion improved.  In August 1994, there was 
evidence of right knee instability and quadriceps atrophy.  
In October 1995, he reported that he had more pain and giving 
way of the right knee, that he could not drive a car very 
far, and that he had to use crutches.  Range of motion of the 
right knee was from 0 to 90 degrees, there was crepitus on 
flexion, and there was less strength in the right leg than in 
the left.  An examiner said that right knee disability had 
"dramatically increased."  However, unless he relied on 
history from the veteran to make that observation, his basis 
for doing so is not clear, as he did not identify a reference 
point for purposes of his comparison.  In April 1996, range 
of motion of the right knee was from 0 to 120 degrees, though 
there was some laxity to varus stress.

In 1997, the veteran's symptoms took another turn.  In 
January, range of motion of his knees was from 0 to 95 
degrees bilaterally.  In October, he said the pain in his 
left knee was equal to that in his right.  In July 1998, the 
right knee was reasonably stable and range of motion was from 
0 to 100 degrees.  The examiner said he could not determine 
the condition in which the veteran's right knee might then 
be, had he not undergone the surgery.

The possible condition of the veteran's knee but for the 
surgery is not, of course, the issue.  Even if we presumed 
that the condition of the knee would have become infinitely 
worse without the surgery, such a presumption would not 
resolve the claim.  That is because, to determine whether 
additional disability resulted from the VA surgery, we 
compare the postsurgery condition of the knee with its 
presurgery condition and not with a speculative condition 
presumed without surgery.  Making that comparison is 
extremely difficult in this case due, in part, to the effects 
of time, but it is made more so by the symptoms of concurrent 
disorders.  First, the veteran has a history, going back more 
than twenty years, of diffuse osteoarthritis.  Further, 
degenerative joint and disc disease and spinal stenosis 
oftentimes manifests as neurologic disorders, such as pain, 
weakness, and sensory deficit, in the extremities.

To moderate the effects of time and concurrent disorders, we 
will first consider the veteran's condition immediately 
before and after the VA surgeries.  In doing so, we find 
that, prior to the 1990 total knee replacement, he reported 
instability and pain.  In fact, he said that his knee 
sometimes "dropped right out of joint" when he did nothing 
more than roll over in bed and that "it'd draw a sweat on 
you to put it back in."  Objectively, there was grade III-IV 
chondromalacia and osteophyte formation.  In fact, the medial 
compartment had nearly disappeared, indicating that the 
medial femoral condyle was rubbing, or very nearly so, 
directly against the tibia.  The range of motion was from 0 
to 110 degrees.  After his total knee replacement, the 
veteran did well for several months and then began to develop 
some pain, laxity, and swelling, but range of motion was from 
0 to 105 degrees.  In 1991, with physical therapy, he showed 
and reported improvement, and suspected that right leg pain 
was attributable to his spinal stenosis.  It appears that he 
was well for another year after that, when he suddenly 
developed sepsis in the knee and further treatment, including 
removal and replacement of the prosthesis, was required.  By 
December 1992, he said he was free of pain and, by May of 
1993, he was taking one-mile walks.  Meanwhile, the 
degenerative joint and disc disease and stenosis of the 
lumbar spine was, according to the examiner who compared 
September 1995
X-rays with January 1993 X-rays, progressing.

Based on the foregoing evidence, we are constrained to find 
that the veteran was not more disabled, in the weeks and 
months following the 1990 total knee replacement, or in the 
weeks and months following the 1992 revision thereof, than he 
was before the knee replacement.  Is he more disabled 
currently than he was in 1989?  Clearly, he is, and he 
contends that his right knee is worse now than it was before 
the surgery.  Certainly, we respect his subjective 
assessment, but we find that, to the extent that his current 
disability exceeds his presurgery disability, that additional 
disability does not result from the total knee replacement or 
the revision thereof.  The examiner, after the July 1998 
examination, said the surgery did not cause more right knee 
disability; the examiner, after the November 1999 
examination, attributed the veteran's right leg disability to 
his spine disorder.

We also find that the disability the veteran currently has, 
which exceeds that which he had before the surgery, is 
attributable to time and to concurrent disorders.  
Compensation is not payable under section 1151 if the 
additional disability results from the continuation or 
natural progress of the disease or injury for which the 
veteran was treated.  38 C.F.R. §§ 3.358(b)(2).  Here, the 
additional disability results from the continuation or 
natural progress of other disorders, disorders of the lumbar 
spine, and we can understand that it is not easy for the 
veteran to distinguish the manifestations of those lumbar 
spine disorders from those attributable to the knee.

The Board notes that very recent changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which, in pertinent part, modified and clarified VA's duty to 
assist a claimant in evidentiary development.  See the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  In addition, the 
Veterans Benefits Administration has issued Fast Letter 00-87 
(Nov. 17, 2000), providing interim guidance for claims 
processing until such time as regulations implementing the 
new statute are in place.  In the present case, we find that 
the RO's development action has generated sufficient evidence 
to satisfy the Secretary's obligation, and that no additional 
examinations or other evidentiary items are necessary to 
resolve the issues before us.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability, claimed to have resulted from a right 
total knee replacement and a revision thereof, both of which 
were performed in a VA medical facility, is denied.

Entitlement to an effective date earlier than November 5, 
1999, for service connection for degenerative joint and disc 
disease and stenosis of the lumbar spine, is denied.


REMAND

As noted in the Introduction, above, the veteran filed a 
Notice of Disagreement, in March 2000, as to the effective 
date for the RO's grant of a total rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  That NOD placed the issue in appellate 
status.  See, e.g., Gallegos v. Gober, 14 Vet.App. 50 (2000).  
Thus, it is before the Board.  However, it is not properly 
before the Board, so that we may adjudicate the claim, 
because the appeal has not been perfected.  Therefore, this 
matter must be remanded for issuance of a Statement of the 
Case so that the veteran may perfect an appeal from the 
denial, if he so desires.

Under previous practice, we would have simply referred the 
TDIU effective date issue to the RO.  However, see Godfrey v. 
Brown, 7 Vet.App. 398 (1995), wherein the Court held that, if 
a claim has been placed in appellate status by the filing of 
a notice of disagreement and it does not appear that the RO 
has acted upon it, the Board must remand the claim to the RO 
for preparation of a statement of the case as to that claim, 
lest the claimant be denied the opportunity to perfect an 
appeal as to the issue(s) in dispute.  See also Manlincon v. 
West, 12 Vet.App. 238, 240-41 (1999), essentially to the same 
effect, citing Holland v. Gober, 10 Vet.App. 433, 436 (1997); 
38 C.F.R. § 19.31.

In view of the foregoing, this aspect of the case is REMANDED 
to the RO for the following action:

1.  The RO should review the law and the 
evidence of record relevant to the issue 
set forth above and issue a Statement of 
the Case reflecting that review and 
informing the veteran of the applicable 
law and the procedure for perfecting 
appeal.


2.  If the resolution of the issue in the 
Statement of the Case is adverse to the 
veteran in any way, he and his 
representative should be afforded a 
reasonable opportunity to respond 
thereto.  The veteran is hereby advised 
that, if he does not perfect the appeal, 
the case will not be returned to the 
Board.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet.App. 
369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 26 -


